DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 04/14/2021, Claims 1-8 are cancelled. Claims 9-16 are newly added. Claims 9-16 are pending. No new matter has been added. 

With respect to the amendment filed on 04/14/2021, see pages 10-12, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Independent claims 9, 15 and 16 are amended to include subject matter of claims 2 and 3, claim 5, and claim 6 respectively. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 9-16 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 9-16 are allowed.  
Independent Claim 9 recite the limitations of:  3a) with a camera, capturing an image of at least one 4vehicle; sb) in the image, capturing a first rectangular border of 6an entirety of a vehicle among the at least one vehicle, and obtaining a first rectangle based on the afirst rectangular border; 9c) in the image, capturing a second rectangular border of 10one side of a vehicle among the at least one vehicle, 1and obtaining a second rectangle based on the second 12rectangular border; 13d) determining whether the first rectangular border and 14the second rectangular border both relate to the same 1svehicle among the at least one vehicle; 16e) when it is determined that the first rectangular 17border and the second rectangular border both relate 15to the same vehicle among the at least one vehicle, 19then determining whether a side orientation of the 20vehicle can be determined from the first and second rectangles; 5678/WFF:ks- 4 -f) when it is determined that the side orientation can be determined, then determining the side orientation of 24the vehicle from the first and second rectangles; 25g) performing a three-dimensional reconstruction of the 26vehicle from the first rectangle, the second rectangle 27and the side orientation; and 28further comprising at least one of: 29a first feature, wherein the step d) comprises 30calculating a first ratio of a common area of the first 31rectangle and the second rectangle relative to an area of 32the second rectangle, and then determining that the first 33rectangular border and the second rectangular border both 34relate to the same vehicle in response to the first ratio 35exceeding a first threshold, and/or 36a second feature, wherein 
Independent Claim 15 recite the limitations of:  3 a) with a camera, capturing an image of at least one vehicle; 5678/WFF:ks- 6 -b) in the image, capturing a first rectangular border of an entirety of a vehicle among the at least one 7vehicle, and obtaining a first rectangle based on the Bfirst rectangular border; 9c) in the image, capturing a second rectangular border of 1oone side of a vehicle among the at least one vehicle, and obtaining a second rectangle based on the second 12rectangular border; 13d) determining whether the first rectangular border and 14the second rectangular border both relate to the same 1svehicle among the at least one vehicle; 16e) when it is determined that the first rectangular 17border and the second rectangular border both relate isto the same vehicle among the at least one vehicle, 19then determining whether a side orientation of the 20vehicle can be determined from the first and second 21rectangles; 22f) when it is determined that the side orientation can be 23determined, then determining the side orientation of 24the vehicle from the first and second rectangles; 25g) performing a three-dimensional reconstruction of the 26vehicle from the first rectangle, the second rectangle 27and the side orientation; and 28h) determining a rear face or a front face of the vehicle 29comprising determining, in the image, an angle between 30a lower edge of a front rectangle or a rear rectangle 31of an adjacent line of a lower corner of the front rectangle or the rear rectangle and a corresponding 5678/WFF:ks- 7 -corner of the rear rectangle or the front rectangle respectively.

Independent Claim 16 recite the limitations of:  3 a) with a camera, capturing an image of at least one 4vehicle; 5b) in the image, capturing a first rectangular border of 6an entirety of a vehicle among the at least one 7vehicle, and obtaining a first rectangle based on the 8first rectangular border; 9c) in the image, capturing a second rectangular border of 10one side of a vehicle among the at least one vehicle, ~and obtaining a second rectangle based on the second 12rectangular border; 13d) determining whether the first rectangular border and 14the second rectangular border both relate to the same 15vehicle among the at least one vehicle; 16e) when it is determined that the first rectangular 17border and the second rectangular border both relate 18to the same vehicle among the at least one vehicle, 19then determining whether a side orientation of the 20vehicle can be determined from the first and second 21rectangles; 22f) when it is determined that the side orientation can be 23determined, then determining the side orientation of the vehicle from the first and second rectangles; 5678/WFF:ks- 8 -g) performing a three-dimensional reconstruction of the vehicle from the first rectangle, the second rectangle 27and the side orientation; and 28h) determining a rear face or a front face of the vehicle 29comprising calculating a height of a rear rectangle or 30a front rectangle in the image, wherein the height is 31calculated by setting a ratio of a focal length of the 32camera relative to a length of a lateral rectangular 33edge of the first rectangle or the second rectangle in 34the image equal to a ratio of a distance of the camera 35from the vehicle relative to an estimated real front 36height or an estimated real rear height of the vehicle.


The closest prior art reference Schneiderman et al. in Section 2, view-based detectors, discloses separate detectors that are each specialized to a specific orientation of the object. For example, we have one detector specialized to right profile views of faces and one that is specialized to frontal views. We apply these view-based detectors in parallel and then combine their results. If there are multiple detections at the same or adjacent locations, our method chooses the strongest detection. We empirically determined the number of orientations to model for each object. For faces we use two view-based detectors: frontal and right profile, as shown below. To detect left profile faces, we apply the right profile detector to a mirror reversed input images. For cars we use eight detectors as shown below. Again, we detect left side views by running the seven right-side detectors on mirror reversed images. Each of these detector is not only specialized in orientation, but is trained to find the object only at a specified size within a rectangular image window. Therefore, to be able to detect the object at any position within an image, we re-apply the detectors for all possible positions of this rectangular window. Then to be able to detect the object at any size we iteratively resize the input image and re-apply the detectors in the same fashion to each resized image. 

 	However, Schneiderman et al., even if combined, fail to teach or suggest   3a) with a camera, capturing an image of at least one 4vehicle; sb) in the image, capturing a first rectangular border of 6an entirety of a vehicle among the at least one vehicle, and obtaining a first rectangle based on the afirst rectangular border; 9c) in the image, 

However, Schneiderman et al., even if combined, fail to teach or suggest a) with a camera, capturing an image of at least one vehicle; 5678/WFF:ks- 6 -b) in the image, capturing a first rectangular border of an entirety of a vehicle among the at least one 7vehicle, and obtaining a first rectangle based on the Bfirst rectangular border; 9c) in the image, capturing a second rectangular border of 1oone side of a vehicle among the at least one vehicle, and obtaining a second rectangle based on the second 12rectangular border; 13d) determining whether the first rectangular border and 14the second rectangular border both relate to the same 1svehicle among the at least one vehicle; 16e) when it is determined that the first rectangular 17border and the second rectangular border both relate isto the same vehicle among the at least one vehicle, 19then determining whether a side orientation of the 20vehicle can be determined from the first and second 21rectangles; 22f) when it is determined that the side orientation can be 23determined, then determining the side orientation of 24the vehicle from the first and second rectangles; 25g) performing a three-dimensional reconstruction of the 26vehicle from the first rectangle, the second rectangle 27and the side orientation; and 28h) determining a rear face or a front face of the vehicle 29comprising determining, in the image, an angle between 30a lower edge of a front rectangle or a rear rectangle 31of an adjacent line of a lower corner of the front rectangle or the rear rectangle and a corresponding 5678/WFF:ks- 7 -corner of the rear rectangle or the front rectangle respectively, as required by claim 15. Indeed, these references are silent about any such front or rear face of vehicle by angle determinations. The remaining cited art of record does not cure this deficiency. Accordingly, claim 15 is allowed. 



“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Betke, Margrit, Esin Haritaoglu, and Larry S. Davis. "Real-time multiple vehicle detection and tracking from a moving vehicle." Machine vision and applications 12.2 (2000): 69-83.
Rezaei, Mahdi, Mutsuhiro Terauchi, and Reinhard Klette. "Robust vehicle detection and distance estimation under challenging lighting conditions." IEEE transactions on intelligent transportation systems 16.5 (2015): 2723-2743.
Tuermer, Sebastian, et al. "Airborne vehicle detection in dense urban areas using HoG features and disparity maps." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 6.6 (2013): 2327-2337.
US-20200394472-A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661